
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.21


WARRANT PURCHASE AGREEMENT


    THIS WARRANT PURCHASE AGREEMENT ("Agreement") is made as of March 16, 2001
(the "Effective Date"), by and between SeeBeyond Technology Corporation, a
California corporation (the "Company"), and General Motors Corporation, a
Delaware corporation ("GM").

    WHEREAS, GM intends to purchase a warrant from the Company, which warrant
will be exercisable for shares of the Company's common stock; and

    WHEREAS, the parties hereto wish to provide for the sale and issuance of
such warrant in consideration for services rendered and to be rendered to the
Company by GM as contemplated by Section 3 of the Warrant;

    NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

    1.  Issuance of the Warrant.  The Company hereby sells and issues to GM a
warrant (the "Warrant") to purchase shares of the Company's common stock
(collectively, the "Common Stock") as set forth therein in consideration for
services rendered and to be rendered to the Company by GM as contemplated by
Section 3 of the Warrant. The Warrant shall be in the form attached hereto as
Exhibit A.

    2.  Representations and Warranties of the Company.  In connection with the
transactions provided for herein, the Company hereby represents and warrants to
GM that:

    2.1  Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of California and has all requisite corporate power and
authority to carry on its business as now conducted. The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure so to qualify would have a material adverse effect on its
business or properties.

    2.2  Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder, and the authorization, issuance (or reservation for
issuance), and delivery of the Warrant and the Common Stock issuable upon
exercise of the Warrant has been taken or will be taken prior to the Closing.

    2.3  Valid Issuance of Common Stock.  

    (a) The Warrant, when issued, sold and delivered in accordance with the
terms hereof for the consideration expressed herein, will be duly and validly
issued, fully paid and nonassessable, will be delivered to GM free and clear of
all liens, pledges, claims, encumbrances, security interest or other
restrictions, except for restrictions on transfer contemplated herein or imposed
to ensure compliance with the Securities Act of 1933, as amended, and, based on
the representations of GM in this Agreement, will be issued in compliance with
all applicable federal and state securities laws.

    (b) The Common Stock, when issued, sold, and delivered in accordance with
the terms of the Warrant for the consideration expressed therein, will be duly
and validly issued, fully paid, and nonassessable, free and clear of all liens,
pledges, claims, encumbrances, security interest or other restrictions, except
for restrictions on transfer contemplated herein or imposed to ensure compliance
with the Securities Act of 1933, as amended, and, based upon the representations
of GM in this Agreement, will be issued in compliance with all applicable
federal and state securities laws.

    2.4  No Conflicts.  The execution, delivery and performance by the Company
of this Agreement and the Warrant will not result in any violation of and will
not conflict with, or result in a breach of any of the terms of, or constitute a
default under, the Company's Amended and

--------------------------------------------------------------------------------

Restated Articles of Incorporation or Bylaws, or any provision of any material
mortgage, pledge, lien or encumbrance upon any of the properties or assets of
the Company.

    2.5  Consents.  No consent, approval, qualification, order or authorization
of, or filing with, any governmental authority or any third party is required in
connection with the Company's valid execution, delivery or performance of this
Agreement, or the offer, sale or issuance of the Warrant or the Common Stock
issuable upon exercise of the Warrant, except filings required pursuant to
applicable federal and state securities laws and blue sky laws.

    2.6  Litigation.  Except as otherwise disclosed in the Quarterly Report on
Form 10-Q (the "Form 10-Q") filed by the Company with the Securities and
Exchange Commission (the "SEC") on November 14, 2000, there are no actions,
suits or proceedings pending, or to the Company's knowledge, threatened, to
which the Company is a party or its property is subject, which is reasonably
likely to result in any material adverse change in the business or financial
condition of the Company, and none which questions the validity of this
Agreement or the Warrant or any action taken or to be taken in connection
herewith and therewith or the right of the Company to enter into such
agreements.

    2.7  Capitalization.  As of the date hereof, the Company's authorized
capital stock consists of (a) 200,000,000 shares of Common Stock, and (b)
10,000,000 shares of undesignated Preferred Stock. As of March 9, 2000,
70,392,922 shares of Common Stock were issued and outstanding, and no shares of
Preferred Stock were issued and outstanding. All the aforesaid issued and
outstanding shares are duly authorized, validly issued, fully paid and
nonassessable.

    2.8  Absence of Certain Changes.  Since the date of filing of the Form 10-Q
by the Company, there has not been any event or condition which has materially
and adversely affected the Company's assets, properties, financial condition,
operating results or business (as such business is presently conducted).

    2.9  Intellectual Property Rights.  To the Company's knowledge, the Company
has all franchises, permits, licenses, and other similar authority necessary for
the conduct of its business, the lack of which would materially and adversely
affect the Company's assets, properties, financial condition, operating results
or business (as such business is presently conducted) (the "Intellectual
Property") and none of such franchises, permits, licenses or similar authority
which are material to the conduct of the Company's business will expire (or may
not be renewed by the Company without undue burden or expense) within three (3)
years following the Effective Date. The Company is not in default in any
material respect under any of such franchises, permits, licenses or other
similar authority. The Company has sufficient title and ownership of all
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights and copyrights necessary to conduct its business as now being conducted,
without conflict with or infringement upon any valid rights of others and the
lack of which would materially and adversely affect the operations or financial
condition of the Company. The Company is not aware of any third party which is
infringing or violating any of the intellectual Property of the Company.

    2.10  Compliance with Laws.  To its knowledge, the Company is not in
violation of any applicable statute, law or regulation, the violation of which
would be reasonably likely to have a material adverse effect on the financial
condition or operations of the Company.

    2.11  Financial Statements.  The Company's financial statements contained in
the Form 10-Q (i) are in accordance with the books and records of the Company,
and (ii) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis, subject, in the case of the unaudited
financial statements, to the absence of footnote disclosures and to changes
resulting from year end audit adjustments.

2

--------------------------------------------------------------------------------

    2.12  Disclosure.  Neither this Agreement nor the Warrant, when taken as a
whole, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein not misleading.

    3.  Representations and Warranties of GM.  In connection with the
transactions provided for herein, GM hereby represents and warrants to the
Company that:

    3.1  Authorization.  This Agreement constitutes GM's valid and legally
binding obligation, enforceable in accordance with its terms.

    3.2  Purchase Entirely for Own Account.  GM acknowledges that this Agreement
is made with GM in reliance upon GM's representation to the Company that the
Warrant and the Common Stock issuable upon exercise of the Warrant
(collectively, the "Securities") will be acquired for investment for GM's own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that GM has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, GM further represents that it does not have any
contract, undertaking, agreement, or arrangement with any person to sell,
transfer, or grant participations to such person or to any third person, with
respect to the Securities. GM represents that it has full power and authority to
enter into this Agreement.

    3.3  Disclosure of Information.  GM acknowledges that it has received all
the information it considers necessary or appropriate for deciding whether to
acquire the Securities. GM further represents that it has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities.

    3.4  Investment Experience.  GM is an investor in securities of companies in
the technology business and acknowledges that it can bear the economic risk of
its investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities. GM also represents it has not been organized solely for the
purpose of acquiring the Securities.

    3.5  Accredited Investor.  GM is an "accredited investor" within the meaning
of Rule 501 of Regulation D of the SEC, as presently in effect.

    3.6  Restricted Securities.  GM understands that the Securities are
characterized as "restricted securities" under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the "Act"), only in certain limited circumstances. In this
connection, GM represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act.

    3.7  Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, GM further agrees not to make any disposition
of all or any portion of the Securities until either:

    (a) There is then in effect a Registration Statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
Registration Statement; or

    (b) (i) GM shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if reasonably requested by the
Company, GM shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration of such shares under the Act.

3

--------------------------------------------------------------------------------

    3.8  Legend.  It is understood that the Securities shall bear the following
legend:

    "These securities have not been registered under the Securities Act of 1933.
They may not be sold, offered for sale, pledged, hypothecated, or otherwise
transferred except pursuant to an effective registration statement under the
Securities Act of 1933 or an opinion of counsel satisfactory to the Company that
registration is not required under such Act or unless sold pursuant to Rule 144
under such Act."

    4.  California Corporate Securities Law.  THE SALE OF THE SECURITIES WHICH
ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER
OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES
OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH SECURITIES
PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.

    5.  Miscellaneous.  

    5.1  Successors and Assigns.  Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. Except in accordance with the
Warrant, the Warrant cannot be assigned by GM without the express written
consent of the Company, except when such assignment is to an affiliate of GM.

    5.2  Arbitration.  

    (a) In the event of any dispute arising hereunder with respect to a breach
of any representation and warranty or other provision hereof, or with respect to
the transactions contemplated hereby, the Company and GM shall attempt in good
faith for thirty (30) days to agree upon the rights of the respective parties
with respect to such dispute. If the Company and GM should so agree, a
memorandum setting forth such agreement shall be prepared and signed by such
parties and shall be binding upon such parties and each other or transferee of
any of the Securities.

    (b) If no such agreement can be reached after good faith negotiation, either
the Company or GM may, by written notice to the other, demand arbitration of the
matter unless the amount of the damage or loss is at issue in pending litigation
with a third party, in which event arbitration shall not be commenced until such
amount is ascertained or such parties agree to arbitration, and in either such
event the matter shall be settled by arbitration conducted by three (3)
arbitrators. Within fifteen (15) days after such written notice is sent, the
Company and GM shall each select one (1) arbitrator, and the two (2) arbitrators
so selected shall select a third arbitrator. The decision of the arbitrators as
to the validity and amount of any claim shall be binding and conclusive upon the
Company and GM or transferee of any of the Securities.

    (c) Judgment upon any award rendered by the arbitrators may be entered in
any court having jurisdiction; however, the parties hereto agree to submit to
the jurisdiction of the federal and state courts of the State of California with
respect to the rendering of any such judgment. Any such arbitration shall be
held in Los Angeles County, California under the commercial rules then in effect
of the American Arbitration Association.

4

--------------------------------------------------------------------------------

    5.3  Governing Law.  This Agreement shall be governed by and construed under
the laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California.

    5.4  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

    5.5  Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

    5.6  Notices.  Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified, by delivery by
confirmed facsimile or upon deposit with the United States Post Office, by
registered or certified mail, postage prepaid and addressed to such party at the
address set forth below, or at such other address as such party may designate by
ten (10) days' advance written notice to the other parties.

If to the Company:

SeeBeyond Technology Corporation
404 E. Huntington Drive
Monrovia, CA 91016
Attn.: Chief Executive Officer
Facsimile: 626-471-6103

If to GM:

General Motors Corporation
767 Fifth Avenue, 14th Floor
New York, NY 10153
Attn: Treasurer
Facsimile: 212-418-3630

With a copy to:

General Motors Legal Staff
3031 West Grand Boulevard
Detroit, MI 48202
Mailcode: 482-208-870
Attn: Karen Merkle
Facsimile: 313-974-1688

    5.7  Finder's Fee.  Each party represents that it neither is or will be
obligated for any finder's fee or commission in connection with this
transaction. GM agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder's fee
(and the costs and expenses of defending against such liability or asserted
liability) for which GM or any of its officers, partners, employees, or
representatives is responsible.

    The Company agrees to indemnify and hold harmless GM from any liability for
any commission or compensation in the nature of a finder's fee (and the costs
and expenses of defending against such liability or asserted liability) for
which the Company or any of its officers, employees, or representatives is
responsible.

    5.8  Expenses.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys' fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

5

--------------------------------------------------------------------------------

    5.9  Reservation of Shares.  The Company shall reserve and keep available at
all times, free of preemptive rights, the full number of shares of Common Stock
issuable upon exercise of the Warrant.

    5.10  Entire Agreement; Amendments and Waivers.  This Agreement the Warrant,
and the Registration Rights Agreement (as amended per the terms of Section 9 of
the Warrant), constitute the full and entire understanding and agreement between
the parties with regard to the subjects hereof and thereof. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and GM. Any waiver or
amendment effected in accordance with this Section shall be binding upon GM,
each holder of any securities purchased under this Agreement at the time
outstanding (including securities into which such securities have been
converted), each future holder of all such securities, and the Company.

    5.11  Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

6

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

        SEEBEYOND TECHNOLOGY CORPORATION
 
 
 
 
By:
 
/s/ JAMES DEMETRIADES     

--------------------------------------------------------------------------------

James Demetriades
Chief Executive Officer
 
 
Address:
 
404 E. Huntington Drive
Monrovia, CA 91016
 
 
 
 
 
 
 
 
 
 
 
GENERAL MOTORS CORPORATION
 
 
 
 
By:
 
/s/ RALPH SZYGENDA     

--------------------------------------------------------------------------------

        Name:   Ralph Szygenda

--------------------------------------------------------------------------------

        Title:   Group Vice President and CIO

--------------------------------------------------------------------------------


 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SIGNATURE PAGE TO SEEBEYOND TECHNOLOGY CORPORATION
WARRANT PURCHASE AGREEMENT
 
 
 
 
 
 
 

7

--------------------------------------------------------------------------------


EXHIBIT A


THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

Void after
March 16, 2006

SEEBEYOND TECHNOLOGY CORPORATION
WARRANT TO PURCHASE SHARES OF COMMON STOCK

    This Warrant is issued to General Motors Corporation, a Delaware corporation
("GM"), by SeeBeyond Technology Corporation, a California corporation (the
"Company"), on March 16, 2001 (the "Warrant Issue Date"). This Warrant is issued
pursuant to the terms of that certain Warrant Purchase Agreement (the "Purchase
Agreement") dated as of March 16, 2001.

    1.  Purchase of Shares.  Subject to the terms and conditions hereinafter set
forth and set forth in the Purchase Agreement, the holder of this Warrant is
entitled, upon surrender of this Warrant at the principal office of the Company
(or at such other place as the Company shall notify the holder hereof in
writing), to purchase from the Company up to 625,000 fully paid and
nonassessable shares of the Common Stock of the Company, as more fully described
below. The number of shares of Common Stock issuable pursuant to this Section 1
(the "Shares") shall be subject to adjustment pursuant to Section 8 hereof.

    2.  Purchase Price.  The per share purchase price for the Shares (the
"Exercise Price") shall be $11.34. The Exercise Price shall be adjusted from
time to time pursuant to Section 8 hereof.

    3.  Exercise Period.

    (a) This Warrant may be exercised at the sole discretion of GM (subject to
the conditions set forth herein) as to such number of Shares as is determined in
accordance with Section 3(b) hereof; and this Warrant shall remain so
exercisable with respect to such Shares until the earliest to occur of (i) 5:00
p.m. (California time) on March 16, 2006, or (ii) subject to Section 11 hereof,
the date of the closing of the transaction contemplated by an agreement (A) to
sell or transfer all or substantially all of the Company's assets in an
arm's-length transaction to another entity that is not an "affiliate" of the
Company as "affiliate" is defined in Rule 405 of the Securities Act of 1933, as
amended (the "Securities Act") or (B) pursuant to which the Company is to be
acquired by another entity that is not an affiliate of the Company as
"affiliate" is defined in Rule 405 of the Securities Act by means of any
transaction or series of related transactions (including, without limitation,
any reorganization, merger or consolidation) that results in the transfer of
fifty percent (50%) or more of the outstanding voting power of the Company to
persons or entities that were not shareholders of the Company prior to such
transaction.

    (b) Starting on the date hereof, this Warrant shall be exercisable for
175,000 Shares of the Company's Common Stock. As to the additional 450,000
Shares subject to this Warrant, the holder of this Warrant understands that this
Warrant shall become exercisable for (i)(A) 87,500 Shares of the Company's
Common Stock on the date that is six (6) months from the date hereof, (B) 87,500
Shares of the Company's Common Stock on the date that is twelve (12) months from
the date hereof, (C) 100,000 Shares of the Company's Common Stock on the date
that is eighteen (18) months from the date hereof, (D) 100,000 Shares of the
Company's Common Stock on the date that is twenty-four (24) months from the date
hereof, (E) 37,500 Shares of the Company's Common Stock on the date that is
thirty (30) months from the date hereof, and (F) 37,500 Shares

--------------------------------------------------------------------------------

of the Company's Common Stock on the date that is thirty-six (36) months from
the date hereof (each such date being referred to as a "Date"), and (ii)
subject, in each instance, to the achievement of the milestones which correspond
to such Date as set forth in a vesting schedule to be agreed upon by the Company
and GM.

    4.  Method of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with Section 3 above, the holder may exercise, in
whole or in part, the purchase rights evidenced hereby. Such exercise shall be
effected by:

     (i) the surrender of the Warrant, together with a duly executed copy of the
form of subscription attached hereto, to the Secretary of the Company at its
principal offices; and

    (ii) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.

    5.  Net Exercise.  In lieu of cash exercising this Warrant, the holder of
this Warrant may elect to receive shares equal to the value of this Warrant (or
the portion thereof being canceled) by surrender of this Warrant at the
principal office of the Company together with notice of such election, in which
event the Company shall issue to the holder hereof a number of shares of Common
Stock computed using the following formula:

    Y (A - B)    

--------------------------------------------------------------------------------

X =   A

Where  
X —
The number of shares of Common Stock to be issued to the holder of this Warrant.
Y —
The number of shares of Common Stock as to which this Warrant is being
exercised.
A —
The Fair Market Value (as defined herein) of one share of the Company's Common
Stock.
B —
The Exercise Price (as adjusted to the date of such calculations).

    For purposes of this Section 5 and Section 2 hereof, the fair market value
of one share of Common Stock shall mean the average of the closing bid and asked
prices of the Common Stock quoted in the over-the-counter market in which the
Common Stock is traded or the closing price quoted on any stock exchange or
nation market system (i.e., the Nasdaq National Market) on which the Common
Stock is listed, whichever is applicable, as published in the Western Edition of
The Wall Street Journal for the ten (10) trading days prior to the date of
determination of fair market value. If the Common Stock is not traded on the
over-the-counter market or on an exchange, the fair market value shall be the
price per share as shall be determined in good faith by the Company's Board of
Directors.

    6.  Certificates for Shares.  Upon the exercise of the purchase rights
evidenced by this Warrant, one or more certificates for the number of Shares so
purchased shall be issued as soon as practicable thereafter, and in any event
within twenty (20) days of the delivery of the subscription notice.

    7.  Issuance of Shares.  The Company covenants that the Shares, when issued
pursuant to the exercise of this Warrant, will be duly and validly issued, fully
paid and nonassessable and free from all taxes, liens, and charges with respect
to the issuance thereof.

2

--------------------------------------------------------------------------------

    8.  Adjustment of Exercise Price and Number of Shares.  The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as follows:

    (a) Subdivisions, Combinations and Other Issuances.  If the Company shall at
any time prior to the expiration of this Warrant subdivide its Common Stock, by
split-up or otherwise, or combine its Common Stock, or issue additional shares
of its Common Stock or Common Stock as a dividend with respect to any shares of
its Common Stock, the number of Shares issuable on the exercise of this Warrant
shall forthwith be proportionately increased in the case of a subdivision or
stock dividend, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the purchase price payable per
share, but the aggregate purchase price payable for the total number of Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 8(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.

    (b) Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the Common Stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 8(a) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the holder of this Warrant, so that the holder of this
Warrant shall have the right at any time prior to the expiration of this Warrant
to purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and other securities and
property receivable in connection with such reclassification, reorganization, or
change by a holder of the same number of shares of Common Stock as were
purchasable by the holder of this Warrant immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
of this Warrant so that the provisions hereof shall thereafter be applicable
with respect to any shares of stock or other securities and property deliverable
upon exercise hereof, and appropriate adjustments shall be made to the purchase
price per share payable hereunder, provided the aggregate purchase price shall
remain the same.

    (c) Adjustment to Exercise Price in Certain Events.  If, prior to the date
this Warrant is exercisable as to all of the Shares, the Company (i) issues and
sells shares of its Common Stock in a public offering in which shares of Common
Stock are registered pursuant to the Securities Act, (ii) issues and sells
shares of its Common Stock in a private placement financing transaction
resulting in proceeds to the Company of at least $10.0 million, or (iii) issues
a warrant to purchase at least 100,000 shares of Common Stock to a strategic
commercial partner, and the per share price paid by investors in such
transaction (or the exercise price of the warrant, as the case may be) is less
than the Exercise Price (as adjusted for stock splits, if any, pursuant to
Section 8 hereof) of this Warrant, then the Exercise Price as to the unexercised
portion of this Warrant shall automatically become such lower price per share.

    (d) Notice of Adjustment.  When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the holder of such event and
of the number of shares of Common Stock or other securities or property
thereafter purchasable upon exercise of this Warrant.

    9.  Registration Rights.  The Company shall effectuate, simultaneous with
the execution of this Warrant and the Purchase Agreement, an amendment of that
certain Registration Rights Agreement dated as of May 8, 1998 (the "Rights
Agreement") by and among the Company and certain of its

3

--------------------------------------------------------------------------------

investors so that the Shares issuable upon exercise of this Warrant shall have
registration rights which are pari passu to the rights granted in Section 6
("Company Registrations") and Section 8 ("Registration on Form S-3") of the
Rights Agreement to investors which are a party thereto.

    10. Co-Sale Right.

    (a) Subject to subsection 10(b) below, in the event that the Company
proposes to sell a number of shares of its Common Stock which is more than
fifteen percent (15%) of the then-outstanding shares of Common Stock of the
Company for cash in a public offering in which shares of Common Stock are
registered pursuant to the Securities Act or in a private placement financing
transaction, the Company shall deliver to GM a written notice describing the
proposed sale (the "Proposed Sale") stating: (i) the identity of the proposed
purchaser(s), if applicable, (ii) the number of shares proposed to be offered by
the Company (the "Offered Shares"), and (iii) the cash price at which the
Company proposes to transfer the Offered Shares (the "Offered Price"). In such
event, GM shall have the right to sell a number of Shares held by GM which have
been acquired solely upon exercise of this Warrant and the number of Offered
Shares to be sold by the Company shall be reduced on a share for share basis. In
no event shall the number of Shares to be sold by GM exceed the number of shares
sold by the Company in such a transaction.

    (b) The rights granted in Section 10(a) shall not apply to any of the
following transactions: (A) the acquisition of the Company by another entity by
means of any transaction or series of related transactions (including, without
limitation, any reorganization, merger or consolidation); (B) a sale of all or
substantially all of the assets of the Company; or (C) any issuance of shares
pursuant to an employee benefit plan, stock option plan or employee stock
purchase plan.

    (c) The rights granted to GM in this Section 10 are expressly subject to (i)
the Company's ability to fully comply with federal and state securities laws,
and (ii) in the event that the Proposed Sale involves an underwritten public
offering, the discretion of the underwriters of such offering as set forth in
Section 6(b) of the Rights Agreement.

    11. Change of Control of the Company.  If at any time the Company proposes
to merge or consolidate with or into any other corporation, effect any
reorganization, or sell or convey all or substantially all of its assets to any
other entity, then, as a condition of such reorganization, consolidation,
merger, sale or conveyance, the Company or its successor, as the case may be,
shall enter into a supplemental agreement to make lawful and adequate provision
whereby the Holder shall have the right to receive, upon exercise of the
Warrant, the kind and amount of equity securities which would have been received
upon such reorganization, consolidation, merger, sale or conveyance by a holder
of a number of shares of common stock equal to the number of shares issuable
upon exercise of the Warrant immediately prior to such reorganization,
consolidation, merger, sale or conveyance. If the property to be received upon
such reorganization, consolidation, merger, sale or conveyance is not equity
securities, the Company shall give the Holder of this Warrant ten (10) days
prior written notice of the proposed closing date of such transaction, and if
this Warrant has not been exercised by or on the closing date of such
transaction, it shall terminate.

    12. No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

    13. No Stockholder Rights.  Prior to exercise of this Warrant, the holder
shall not be entitled to any rights of a stockholder with respect to the Shares,
including (without limitation) the right to vote such Shares, receive dividends
or other distributions thereon, exercise preemptive rights or be notified of
stockholder meetings, and such holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company.

4

--------------------------------------------------------------------------------

    14. Successors and Assigns.  The terms and provisions of this Warrant and
the Purchase Agreement shall inure to the benefit of, and be binding upon, the
Company its successors and assigns. This Warrant cannot be assigned by GM
without the express written consent of the Company. Notwithstanding the
foregoing, this Warrant may be assigned, sold or otherwise transferred to an
affiliate of GM, and such assignment, sale or transfer shall not require the
consent of the Company so long as such assignment, sale or transfer complies
with applicable laws, rules and regulations. In the event of a merger or
acquisition in which the Company is not the surviving entity, the Company shall
obtain written confirmation from the successor entity as to the valid and
binding nature of this Warrant on such successor entity. Notwithstanding the
foregoing, this Warrant may be pledged by GM in connection with a hedging
transaction not involving the Company's stock without the prior written consent
of the Company, so long as such transaction and pledge complies with applicable
laws, rules and regulations.

    15. Amendments and Waivers.  Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and GM. Any waiver or amendment effected in accordance
with this Section shall be binding upon GM, each holder of any Shares purchased
under this Warrant at the time outstanding (including securities into which such
Shares have been converted), each future holder of all such Shares, and the
Company.

    16. Governing Law.  This Warrant shall be governed by the laws of the State
of California as applied to agreements among California residents made and to be
performed entirely within the State of California.


 
 
 
 
SEEBEYOND TECHNOLOGY CORPORATION

 

 

 

 

By:

 

/s/ JAMES DEMETRIADES     

--------------------------------------------------------------------------------

James Demetriades
Chief Executive Officer

 

 

Address:

 

404 E. Huntington Drive
Monrovia, CA 91016

 

 

 

 

Agreed to:

 

 

 

 

GENERAL MOTORS CORPORATION

 

 

 

 

By:

 

/s/ RALPH SZYGENDA     

--------------------------------------------------------------------------------


 
 
 
 
Name:
 
Ralph Szygenda

--------------------------------------------------------------------------------


 
 
 
 
Title:
 
Group Vice President and CIO

--------------------------------------------------------------------------------



 

 

Address:

 

 

 

 

5

--------------------------------------------------------------------------------

SUBSCRIPTION

SeeBeyond Technology Corporation
Attention: Corporate Secretary

    The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant to Purchase Shares of Common Stock issued by SeeBeyond Technology
Corporation and held by the undersigned,                  shares of Common Stock
of SeeBeyond Technology Corporation.

    Payment of the exercise price per share required under such Warrant
accompanies this Subscription.

    The undersigned hereby represents and warrants that the undersigned is
acquiring such shares for its own account for investment purposes only, and not
for resale or with a view to distribution of such shares or any part thereof.

        WARRANTHOLDER:
 
 
 
 
GENERAL MOTORS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------


 
 
 
 
Name:
 
             

--------------------------------------------------------------------------------


 
 
 
 
Title:
 
             

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
Address:
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 
 


--------------------------------------------------------------------------------


Date:

--------------------------------------------------------------------------------


Name in which shares should be registered:

6

--------------------------------------------------------------------------------



QuickLinks


WARRANT PURCHASE AGREEMENT
EXHIBIT A
